227 F.3d 921 (7th Cir. 2000)
Caren Cronk Thomas and Windy City  Hemp Development Board, Plaintiffs-Appellants,v.Chicago Park District, Defendant-Appellee.
No. 99-1811
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 19, 2000Decided September 14, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 97 C 2963--George M. Marovich, Judge.[Copyrighted Material Omitted]
Before Posner, Coffey and Easterbrook, Circuit Judges.
Posner, Circuit Judge.


1
Among the regulations of  the Chicago Park District governing the use of  its parks is one requiring that a permit be  obtained for an assembly, parade, demonstration,  sporting event, or other use of the park by a  group of 50 or more persons. Chi. Park Dist. Code  ch. VII sec. C. The regulation spells out the  criteria for the grant of such a permit, and the  procedures for obtaining it and for challenging  its denial, in considerable detail. The  plaintiffs, who want to use the park for rallies  in favor of repealing the laws criminalizing the  sale of marijuana, claim that the regulation  violates the free-speech clause of the First  Amendment "on its face," that is, without regard  to whether the regulation has been applied in  such a way as to infringe the right of free  speech. Forsyth County v. Nationalist Movement,  505 U.S. 123, 129-30 (1992); Lakewood v. Plain  Dealer Publishing Co., 486 U.S. 750, 755-59  (1988); North Avenue Novelties, Inc. v. City of  Chicago, 88 F.3d 441, 444 (7th Cir. 1996).  "Challenges to statutes as written, without  inquiring into their application, are appropriate  when details of implementation are  inconsequential (usually because nothing could be  done in the course of application to save the  law) or when the laws are so overbroad that the  risk of improper application leads persons to  withdraw from the borderland. Fear of penalty,  leading to a reduction in speech, supports the  doctrine that a person whose speech lawfully  could be regulated may challenge a statute  achieving regulation in an improper way, or to an  excessive extent." Harp Advertising Illinois,  Inc. v. Village of Chicago Ridge, 9 F.3d 1290,  1291-92 (7th Cir. 1993). The plaintiffs claim  that because a regulation that requires  permission to hold a political rally in a "public  forum" (as the Chicago Park District's parks are  conceded to be) imposes a "prior restraint" on  the exercise of free speech, it must, to pass  constitutional muster, be free of any element of  vagueness or uncertainty that might enable the  regulation to be enforced in such a way as to  deter or impede the exercise of this most  celebrated of constitutional rights.


2
We do not find this a helpful formula. The  historical referent of "prior restraints" is  censorship, see 4 William Blackstone,  Commentaries on the Laws of England 151-53  (1769), which the administration of a park system  does not much resemble. The statement in the  plaintiffs' brief that "denial of a permit to  hold a rally is the ultimate censorship" is  hollow rhetoric. It is a censor's business to  make a judgment about the propriety of the  content or message of the proposed expressive  activity. Because he is in the business of  suppressing such activity (friends of free speech  are not drawn to a career in censorship), the  danger of abuse is very great, especially when  assessed in light of the dismal history of  censorship. The regulation challenged here does  not authorize any judgment about the content of  any speeches or other expressive activity--their  dangerousness, offensiveness, immorality, and so  forth. It is not even clear that the regulation  reduces the amount of speech. A park is a limited  space, and to allow unregulated access to all  comers could easily reduce rather than enlarge  the park's utility as a forum for speech. See Cox  v. New Hampshire, 312 U.S. 569, 574-76 (1941);  cf. Beal v. Stern, 184 F.3d 117, 128-29 (2d Cir.  1999). Just imagine two rallies held at the same  time in the same park area using public-address  systems that drowned out each other's speakers.  Cf. Ward v. Rock Against Racism, 491 U.S. 781  (1989). The heterogeneity of the practices that  the "prior restraints" formula covers (with the  present case compare Freedman v. Maryland, 380 U.S. 51 (1965), involving a movie censorship  board) is reason to doubt that it can provide  much assistance to judges who have to decide a  novel case.


3
The problem is general. General language, the  language in which legal principles are couched,  tends not to help much in the decision of cases  in which weighty interests are on both sides of  the balance that the court is asked to strike.  Thus in this case there is, on the one hand, a  danger in giving officials broad discretion over  which political rallies shall be permitted to be  conducted on public property, because they will  be tempted to exercise that discretion in favor  of their political friends and against their  political enemies--and the advocates of  legalizing the sale of marijuana and other  controlled substances have very few political  friends. But, on the other hand, a permit  requirement is a sine qua non of managing a park  system in a way that will preserve the value of  the parks for the general public. Parks are  primarily for recreation rather than for  political and ideological agitation. They cannot  be preserved in the primary use for which they  are intended if any group can hold a rally of any  size and length at any time with amplified sound  of any volume. Clark v. Community for Creative  Non-Violence, 468 U.S. 288, 296 (1984). Indeed,  as we noted earlier, without regulation even the  agitators might not be able to get their message  across.


4
The competing interests cannot be weighed in the  abstract in other than the grossest sense, and so  a "correct" balance cannot be struck. This must  give pause to any court minded to strike down a  permit regulation on its face and so without  consideration of its application to a particular  event for which a permit was denied. A challenge  to the wording as distinct from the actual  application of a regulation invites semantic nit-  picking and judicial usurpation of the  legislative drafting function in an effort to  avert, without creating loopholes, dangers at  best hypothetical and at worst chimerical. The  problem is well illustrated by this case as we  consider the plaintiffs' objections to the  regulation, all of which the district court  rejected en route to granting judgment for the  park district after another panel of this court  reversed the grant of a preliminary injunction.  MacDonald v. Chicago Park District, 132 F.3d 355  (7th Cir. 1997).


5
The regulation authorizes the denial of a permit  on a variety of grounds none of which has  anything to do with the content of expressive  activity. Chi. Park Dist. Code ch. VII sec.  C5(e). One is that the applicant "has on prior  occasions made material misrepresentations  regarding the nature or scope of any event or  activity previously permitted." The plaintiffs  contend that the word "material" is excessively  vague. The contention is frivolous. The word is  one of the elemental legal terms, and is  considered quite definite enough to form the  keystone of criminal prohibitions against fraud.  The residual vagueness that it shares with most  words could be eliminated only by eliminating it  from the regulation, but that would make the  regulation more rather than less restrictive. The  plaintiffs say that "misrepresentation" is vague  too, and would prefer "falsehood." They have not  suggested a substitute for "material" and so in  effect they want us to rewrite the regulation so  that it authorizes denying a permit to anyone who  has told the park district a fib. All that their  contention regarding the vagueness of "material  misrepresentation" shows is the limits of  language and so the inherent limitations of  "facial" challenges.


6
They complain that the grounds for denial of a  permit are permissive. The park district "may"  deny a permit because of a misrepresentation, the  failure to tender the fee, having damaged  property of the park district on a previous  occasion, or other grounds listed in the  regulation, but it is not required to; it can  forgive. The plaintiffs argue that this power of  mercy arms the park district to pick and choose  among applicants on political grounds. It indeed  creates such a danger; but if this discretionary  feature of the regulation were excised, the  regulation would be more restrictive than it is  (just as it would be if "falsehood" were  substituted for "material misrepresentation").  This is another example of how free speech is so  often on both sides of the balance in cases of  the regulation as distinct from the prohibition  of speech, a consideration that should make  courts hesitant to invalidate such regulations.  An even clearer example is a provision of the  ordinance waiving the required permit fee for  events protected by the First Amendment. The  plaintiffs complain that this is vague, but do  not indicate how it could be made less vague yet  encompass the myriad activities that the First  Amendment has been held to protect. Curtailing  speech is an odd way of protecting speech.


7
The regulation requires applicants for permits  to obtain liability insurance in the amount of $1  million to indemnify the park district against  liability arising from a rally that might  degenerate into a riot. (That is the amount of  the policy, not the premium, which for the type  of event envisaged by the plaintiffs would not  exceed $1,200.) The plaintiffs argue ingeniously  that since violence to person or property  incidental to a political rally is likely to  arise from the unpopularity of the cause espoused  by the rally's sponsors or speakers, the  requirement of buying insurance amounts to a  "heckler's veto," which the cases hold is not a  proper basis for restricting free speech. Forsyth  County v. Nationalist Movement, supra, 505 U.S.  at 134-35; Terminiello v. Chicago, 337 U.S. 1, 4-  5 (1949); Cox v. Louisiana, 379 U.S. 536, 551-52  (1965); Chicago Acorn v. Metropolitan Pier &  Exposition Authority, 150 F.3d 695, 701 (7th Cir.  1998). But the amount of insurance required is  not based on, or, so far as has been shown,  influenced by, the nature of the event, and  specifically by whether it involves controversial  expressive activity likely to incite violence by  onlookers or opponents. The required amount and  the cost of the insurance depend only on the size  of the event and the nature of the facilities  involved in it (a bandstand, stage, tents, and so  forth).


8
The park district requires that applications for  permits be filed 30 days in advance--60 days if  special facilities are to be involved, such as  sound amplification, which unless limited can  violate the city's noise ordinance. The  plaintiffs argue that these periods are too long  and inhibit rallies responding to fresh news and  startling events. But since thousands of permit  applications are filed with the park district  every year, it would be burdensome to require the  park to process the applications in a  significantly shorter time. The park district's  policy, moreover, is to allow "spontaneous"  rallies in reaction to current events. The  opportunities for abuse are manifest but are  minimized by the fact that if there is abuse the  victims can bring a judicial challenge to the  permit regulation as applied to them.


9
The plaintiffs reserve their strongest objection  for the regulation's failure to provide for  searching judicial review of permit denials. They  also complain about the absence of any deadline  for the completion of such judicial review as the  law affords them, not noticing the tension with  their desire that the review be penetrating and  meticulous--which takes time. In Graff v. City of  Chicago, 9 F.3d 1309 (7th Cir. 1993) (en banc),  the full court confronted the same issues of the  adequacy and timing of judicial review in the  context of an ordinance regulating newsstands on  the city's sidewalks. The court was badly  fractured, but counting noses one discovers that  a majority believed that the judicial review  procedure was good enough for a regulation of  expressive activity when the regulation is not a  form of censorship, that is, does not require or  permit the regulatory authority to evaluate the  content or message of the activity regulated. Id.  at 1324-25 (plurality opinion), 1330-33  (concurring opinion). This regulation does not.


10
Review of agency action in Illinois is governed  by an administrative procedure act (similar to  the federal act, International College of  Surgeons v. City of Chicago, 153 F.3d 356, 364  (7th Cir. 1998))--but only if the statute  creating the agency so provides. 735 ILCS 5/3-  104. If it does not so provide, and it does not  with respect to the park district's denial of  permit applications, the agency's action is  reviewable only by means of a proceeding for  common law certiorari. But this turns out to be a  distinction without a difference. The proceeding  is instituted in the same state court that would  review the action under the administrative  procedure act, Smith v. Department of Public Aid,  367 N.E.2d 1286, 1293 (1977), and although the  standard of review is stated in different words  from those used in that act, it amounts to the  usual substantial-evidence review that is  familiar from administrative law. The reviewing  court does not take evidence but relies on the  record compiled in the administrative proceeding  and seeks only to determine whether the agency's  legal conclusions are correct and the agency's  factual conclusions supported by substantial  evidence, e.g., Norton v. Nicholson, 543 N.E.2d 1053, 1059 (Ill. 1989), or in other words not  clearly erroneous. The review process is thus the  same as under the state's administrative  procedure act--as indeed the Supreme Court of  Illinois stated in Hanrahan v. Williams, 673 N.E.2d 251, 253-54 (Ill. 1996).


11
The plaintiffs argue that the park district  should in every case in which it denies a permit  be required to seek judicial review of its own  action. The argument is based on a misreading of  Freedman v. Maryland, supra, 380 U.S. at 58-59,  which holds only that the government may not  regulate the content of speech without judicial  authorization and so does not extend to time,  place, and manner licensing systems. The Supreme  Court made that clear in FW/PBS, Inc. v. City of  Dallas, 493 U.S. 215, 228-230 (1990) (plurality  opinion), id. at 244 (concurring opinion), id. at  249 (concurring and dissenting opinion).


12
But their principal complaint about the  judicial-review procedure we've outlined, other  than the lack of a deadline for the court's  decision, is that there is no provision for an  oral hearing. An applicant denied a permit can  appeal the denial to the park district's  superintendent, and submit any documents he  wants, and the district must give written reasons  for its action. But all submissions are in  writing and therefore, the plaintiffs argue, the  record compiled before the park district is  insufficient to enable meaningful judicial review  of the superintendent's action. The argument is  defeated by the plaintiffs' own emphasis on the  importance of expedition. The regulation requires  the park district to act on a permit application  within 28 days and an appeal from the denial of  such an application to be decided by the  superintendent within 7 days. These deadlines are  too tight to permit an evidentiary hearing with  oral testimony, cross-examination, and the other  accouterments of a trial. The plaintiffs have to  choose between orality and expedition; they  refuse to do so.


13
The entire emphasis on judicial review and  evidentiary hearings is misplaced. If a person  denied a permit for reasons that he believes  violate the First Amendment is dissatisfied with  a paper record reviewed in state court by means  of common law certiorari, he has only to bring a  suit in federal district court and if the matter  is urgent to seek as these plaintiffs'  predecessor (the deceased MacDonald) did a  preliminary injunction. See Patsy v. Board of  Regents, 457 U.S. 496 (1982); Van Harken v. City  of Chicago, 103 F.3d 1346 (7th Cir. 1997);  Hameetman v. City of Chicago, 776 F.2d 636 (7th  Cir. 1985). Given that the plaintiffs have two  remedies, one in state court and the other in  federal court, the possible inadequacies of the  state remedy, inadequacies in any event balanced  by the expedition that barring oral testimony  permits, are trivial.


14
The plaintiffs fear that the required expedition  at the administrative level will be undone by  foot dragging at the state court level, since  there is no deadline on when the state court must  render its decision in a common law certiorari  proceeding. It is of course unusual though not  unknown to impose a time limit on judges, the  fear being that it will both disrupt the orderly  management of a judicial docket and conduce to  hasty decision making. Since 42 U.S.C. sec. 1983,  the statute under which federal constitutional  claims are litigated in the federal courts, does  not impose any requirement (with immaterial  exceptions) of exhausting state judicial  remedies, the victim of foot dragging in state  court can always bring a parallel suit in federal  court, complaining that the delay is denying him  an adequate remedy for the violation of his  constitutional rights.


15
Although a number of cases hold that judicial  review of the denial of a permit must indeed be  "deadlined," Baby Tam & Co. v. City of Las Vegas,  154 F.3d 1097, 1101-02 (9th Cir. 1998); 11126  Baltimore Blvd., Inc. v. Prince George's County,  58 F.3d 988, 998-1001 (4th Cir. 1995) (en banc);  East Brooks Books, Inc. v. City of Memphis, 48 F.3d 220, 224-25 (6th Cir. 1995); Redner v. Dean,  29 F.3d 1495, 1501-02 (11th Cir. 1994); contra,  City News & Novelty, Inc. v. City of Waukesha,  604 N.W.2d 870, 881-82 (Wis. App. 1999), cert.  granted, 120 S. Ct. 2687 (2000); TK's Video, Inc.  v. Denton County, 24 F.3d 705, 707-09 (5th Cir.  1994), they all involve special licensing regimes  for sexually oriented businesses. They are based  on Supreme Court cases involving censorship, such  as the Freedman case cited earlier, or quasi-  censorship, such as the ordinance at issue in  FW/PBS, Inc. v. City of Dallas, supra, which  required the licensing of such businesses. The  government's evident concern with the content of  the "speech" disseminated by such businesses  argues for greater judicial vigilance than in  time, place, and manner cases, in which our  rejection of deadlining in Graff, 9 F.3d at 1324-  25, stands uncontradicted. Cf. Jews for Jesus,  Inc. v. Massachusetts Bay Transportation  Authority, 984 F.2d 1319, 1327 (1st Cir. 1993).  Realism required recognition of the danger that  state courts might drag their heels in deciding  appeals by sexually oriented businesses from  denials of licenses. The permit requirement at  issue here is far more general and so far as  appears the permits that are denied do not relate  to controversial or unpopular expression.  Especially in the absence of any showing, which  has not been attempted, that the Chicago Park  District is trying to restrict the expression of  unpopular ideas or that the state courts are not  acting with reasonable promptitude on appeals  from permit denials, a more relaxed attitude  toward the pace of judicial review is warranted  than in the case of regulation targeted at  unpopular expression. Cf. Ward v. Rock Against  Racism, supra, 491 U.S. at 795; Stokes v. City of  Madison, 930 F.2d 1163, 1170 (7th Cir. 1991);  MacDonald v. Safir, 206 F.3d 183, 191 (2d Cir.  2000).


16
Affirmed.